Exhibit 10.40
 
CO-PRODUCTION
ANDSCREENPLAY PURCHASE AGREEMENT


BETWEEN
Global Entertainment Holdings, Inc., a Nevada corporation, represented herein by
Gary Rasmussen, its Chief Executive Officer (hereinafter referred to as “Global”



AND
John Huckert, an individual, John Matkowsky, an individual and Noel Palomaria,
an individual, collectively doing business as MPH Productions, represented
herein by John Huckert (hereinafter, Huckert, Matkowsky and Palomaria are
collectively referred to as “MPH”).



THE PARTIES HERETO AGREE AS FOLLOWS:


1.  The purpose of this Agreement shall be the co-production of a
feature-length, motion picture of the original screenplay titled “SEEING THINGS”
(herein referred to as the “Screenplay”), along with any behind the scenes
footage and/or documentary "making of" the Screenplay, and the purchase of the
Screenplay by Global. The resulting co-production will be hereinafter referred
to as the “Picture” and shall be produced by Global in cooperation with MPH
(hereinafter, Global and MPH are collectively referred to as the “Contracting
Parties”).
 
2.  Net Profits shall be defined as all sums, if any, that Contracting Parties
receive and are entitled to retain with respect to the Picture, after deduction
of distribution and deferred expenses.
 
3. Global will use its best efforts to obtain financing for the Screenplay and
subsequent production of the Picture and shall exercise sole and exclusive
control over the terms of the financing and the disbursement of monies for
production, marketing and distribution expenses.
 
4.  The Contracting Parties shall arrange for the facilities, equipment and
personnel needed for the production of the Picture, in strict adherence with the
financial amounts detailed in the budget for the Picture, as amended from time
to time, attached hereto as Exhibit 1, and made a part of this Agreement by this
reference.  The Contracting Parties acknowledge and understand that final cash
spend for the production of the Picture may differ from the budget initially
attached hereto as Exhibit 1, based upon Global’s financing arrangements and
other structuring terms.  Based upon production requirements and the terms of
financing for the Picture, Global shall have final decision making authority
pertaining to facilities, production crew and shooting location except as noted
below.  
 
5.  The Contracting Parties shall provide consultative and administrative
services to each other as needed in a timely manner during the pre-production,
production and post production of the Picture, including the selection of the
Production Crew to enlist the Production Crew’s support and participation for
the purpose of making and exploiting the co-production of the Picture.
 
 
1

--------------------------------------------------------------------------------

 
 
6.  Global agrees to pay MPH the aggregate sum of $25,000 as total consideration
for the purchase of the Screenplay (“Purchase Price”), of which the sum of
$15,000 shall be payable within 5 business days from the execution of this
Agreement by all parties (the “Effective Date”), and the balance of $10,000
shall be payable one year from the Effective Date, or upon delivery of the
Picture for distribution and/or exhibition, which ever first occurs. In the
event that Global has not commenced principal photography of the Picture (as
that term is defined in the movie industry) within one year from the Effective
Date, then Global shall have the option to extend the final payment due for the
Screenplay for a period of one additional year (i.e., the second anniversary of
the Effective Date) upon payment to MPH of $5,000 as consideration for said
extension. In the event that Global does not exercise such option to extend the
balance of the payment due for the Screenplay, then all rights to the Screenplay
shall revert to MPH, no further payments shall be due to any party and this
Agreement shall be terminated.


In the event the final cash spend for the production of the Picture exceeds
$1,000,000, the  Purchase Price for the Screenplay shall be adjusted in order
that the adjusted Purchase Price will be two and one half (2.5%) percent of the
actual cash spend for the production of the Picture; provided, however, that in
no event shall the adjusted Purchase Price exceed $50,000.  Further, any
additional amounts due to MPH hereunder as a result of any such upward
adjustment of the Purchase Price shall be due and payable to MPH, as if to a
third party, from Net Profits of the Picture after Recoupable Amounts have been
paid (as such terms are defined herein).
 
7.  If the Picture is produced, John Huckert will render his personal services
as Director of the Picture in consideration of an all inclusive fee of $25,000;
John Matkowsky will render his personal services as Director of Photography in
consideration of an all inclusive fee of $25,000; and Noel Palomaria will
perform in a starring role in the Picture, tentatively as Jesse Ansell, in
exchange for an all inclusive fee to be negotiated in good faith between the
Contracting Parties, not to exceed SAG guidelines considering the cost of the
Picture.  Payment of the foregoing fees are subject to each individual’s
availability, and shall be payable as follows: (i) $10,000 upon commencement of
principle photography of the Picture, (ii) $7,500 upon completion of principle
photography, and (iii) $7,500 upon delivery of the Picture for distribution
and/or exhibition.  Further, the foregoing $25,000 all inclusive fees payable to
Messrs. Huckert and Makowsky hereunder, shall be adjusted upwards in the same
manner as the adjustment to the Purchase Price under Section 6, in the event the
final cash spend for the production of the Picture exceeds $1,000,000; provided,
however, that the aggregate fee payable to each of the foregoing individuals
shall not exceed $50,000 under any circumstances. The additional amount of any
upward adjustment due under this Section shall be payable to the appropriate
individuals, as if to a third party, from Net Profits of the Picture after
Recoupable Amounts. Provided that Messrs. Huckert and Matkowsky satisfactorily
render their respective services as Director of Picture and Director of
Photography, each shall receive an on screen credit on a separate card and such
credit shall be given in paid ads and in the billing block for the Picture
wherever credits for the Picture appear.
 
8.  Global’s subsidiary, Global Universal Film Group, shall be appointed as
Sales Agent for the Picture, pursuant to the terms of a separate agreement
containing provisions that are customary and reasonable in the motion picture
industry.  Global’s subsidiary shall use its best efforts to exploit the rights
for the Picture in all markets and media forms worldwide, including but not
limited to theatrical, broadcast, cable, television, home video and Internet
marketing and exhibition, in a manner that will maximize the monetary return
derived from the Picture and all ancillary rights.
 
9. The Contracting Parties shall be the joint holders of the Copyright, which
shall be administered by Global.
 
 
2

--------------------------------------------------------------------------------

 
 
10. The rights to any sequels or additional feature-length motion pictures, TV
series, webcasts, video games, etc. will be negotiated in good faith with MPH
retaining all rights and Global having the right of first refusal upon similar
terms and conditions.
 
11. Global will have the right to mandate final decisions on all key positions
other than Director and Director of Photography, and actors to portray the
various roles in the Picture.  During the pre-production, principal photography
and post production phases of the Picture, Global will be vested with exclusive
rights to film and/or record Huckert, Matkowsky and Palomaria, or utilize their
respective likeness, as required for purposes of making any behind the scenes
footage and/or documentary "making of" the Picture. MPH acknowledges and
represents that any and all previous producer or production agreements involving
MPH which relate in any fashion to the Screenplay and/or the Picture are null
and void and covenants that it will fully indemnify Global against any action,
cost or liability whatsoever, including reasonable fees associated with any such
threatened or actual litigation.  MPH further acknowledges and represents that
there are no conflicts and/or any past, present or future obligations with any
third parties in connection with MPH's execution of this Agreement.  Remedy for
any such prior agreements, written or oral, shall be the sole responsibility of
MPH and its individuals. Global’s share of profits, compensation or other funds
derived from the Picture shall not in any way be infringed upon to remedy any
such prior agreement(s) entered into by, or involving MPH, or any of MPH's
individuals, members and/or affiliates.  MPH agrees not to enter into any other
agreements of any kind relating to the Screenplay and/or the Picture, or
production thereof, directly or indirectly for the term of this Agreement or
until the Picture is made and released, that such agreements would in any way
infringe upon, pertain to the same or similar subject matter and/or compete with
the Picture or impair the economic performance of the Picture.  MPH further
agrees to make available to Global sufficient material pertaining to notes,
pictures, former interviews, news footage, former documentary footage and
reasonable access to Matowsky’s Home in Glassell Park for the purpose of
completing production, marketing and/or promoting the Picture.  With regard to
aforementioned pictures, MPH has the right of privacy to retain certain
photographs at MPH’s discretion and to withhold these photographs from Global on
a reasonable basis. Global acknowledges that not all material made available by
MPH may be used for the purpose of completing the picture, behind the scenes
footage and/or documentary “making of” the Picture, or in the marketing and/or
promotion of the Picture based upon existing licensing rights and/or
pre-existing conditions for use of third party materials.
 
12. John Huckert will have final authority within reasonable expectations of the
Contracting Parties over all artistic elements, including but not limited to the
Screenplay, cast, editing and music. Elsewhere, the Contracting Parties have
50-50 equal say over all other decisions in the production of the Picture.  In
the event of an impasse between the parties, the deciding factors will influence
the final say, with the final decision being made with the following specifics:
Anything on-set or on-screen will be decided by MPH. Anything behind the scenes,
office or financially related will be decided by Global. The Contracting Parties
shall jointly have the power to approve location filming. Both Contracting
Parties agree to always use best efforts to reach an agreement rising out of any
conflicts normally associated with any production.  Notwithstanding any language
in this Agreement to the contrary, should any impasse arise which cannot be
resolved and the impasse will have a detrimental impact upon the budget,
financing, distribution and/or economic prospects of the Picture in the opinion
of Global, Global will have the right to assert final authority and decide final
outcome of any such issues causing the impasse.
 
13. This Agreement pertains only to the Screenplay, the Picture and production
thereof. All other matters associated with the actual house (including, but not
limited to existing footage, Polaroids, future video or audio communications,
etc.) shall remain the property of MPH. Any sharing and/or licensing and/or use
of this existing footage, etc. is at the sole discretion of MPH except as set
forth in Section 12 above. Furthermore, should any separate feature-length
documentary be made from existing footage, etc., it is agreed it will not be
released publicly until after the release of the Picture entitled SEEING THINGS,
unless agreed to by both parties for publicity purposes for SEEING THINGS. In
other words, there will be no conflicting/confusing release of a documentary
about the house unless it is deemed beneficial to the theatrical SEEING THINGS
release and is requested and/or agreed upon by both Contracting Parties.
Subsequently, should a “making of” documentary be made in reference to the
theatrical SEEING THINGS with comparisons to the real-life story, MPH
(specifically John Matkowsky, Noel Palomaria and John Huckert) agree to be
interviewed, which may, if requested, be conducted at Matkowsy’s Home in
Glassell Park. MPH also agrees to provide/license actual existing video footage
taken at the house (at MPH’s discretion) for inclusion in the “making of” video.
This will be done in good faith.
 
 
3

--------------------------------------------------------------------------------

 
 
14. If the Picture is produced, both Contracting Parties shall equally share in
the Net Profits as follows:
 
After any and all Recoupable Amounts (as defined herein), second position
payments will go to all third parties including but not limited to any
deferments (such as is stated in #7 above) which shall be determined by Global
in mutual agreement with MPH. Net Profits participants, including the
Investors/Financiers and any third parties being paid shares of Net Profits on
the Picture, shall be determined by Global in mutual agreement with MPH. After
Recoupable Amounts, and any third party payments have been satisfied, third
position payments will be made to Investor/Financiers to fulfill profit
requirements with remaining Net Profits to be shared one half to Global and one
half to MPH in fourth position.


15. The MPH shall have the right to inspect the books and records maintained by
Global at all times upon reasonable notice at the MPH request. Global shall
retain the services of an auditing firm, approved by the State issuing any tax
incentives, or other proper Public Accountant to prepare an annual financial
report for all expenditures and revenues derived from the Picture. In addition,
Global shall provide the Contracting Parties with quarterly accounting
statements from any monies received from the Picture after distribution
commences.
 
16.  All notices, requests, instructions, consents and other communications to
be given pursuant to this Agreement shall be in writing and shall be deemed
received (i) on the same day if delivered in person, by same-day courier or by
if sent by email with reply acknowledgement of said email, if sent by facsimile
transmission with signed return acknowledgment; and provided that if sent by
facsimile transmission, a copy is also sent by certified mail, return receipt
requested, postage prepaid, (ii) on the next day if delivered by overnight mail
or courier, or (iii) on the date of deposit in the mails if being sent by
certified mail, return receipt requested, postage prepaid, to the Party for whom
intended to the following addresses:
 

Global: Global Universal Entertainment, Inc.  
Raleigh Studios Lot
  650 N. Bronson Avenue, Suite B-116   Los Angeles, CA 90004   Attn.: Gary
Rasmussen             GR@globaluniversal.com   Fax:  818-827-0900     MPH: MPH
Productions                                                       3231 Future
Street   Los Angeles, CA  90065   Attn:  John Huckert   mphproductions@mac.com  
Fax:  323-223-6867

 
Wherefore, by the signature and delivery of a signed copy hereof by each of the
Parties to the other, this instrument shall serve as the agreement of the
parties, binding upon them and their respective heirs, successors in interest
and permitted assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
AGREED & ACCEPTED:
 
Global:
Global Entertainment Holdings, Inc.
 
 
By:  /s/ Gary Rasmussen                                 
                                                                                    
Dated: June 10, 2010      
Gary Rasmussen, CEO
 
 
MPH:
Messrs. Huckert, Matkowsky & Palomaria, as individuals and
doing business as MPH Productions




By: /s/ John Huckert                                             
                                                                                Dated:
June 7, 2010       
John Huckert




By: /s/ John
Matkowsky                                                                                                                     
Dated: June 7, 2010       
John Matkowsky


 By: /s/ Noel
Palomaria                                                                                                                         
Dated: June 7, 2010      
Noel Palomaria
 
 
5

--------------------------------------------------------------------------------

 